        Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                   DEFENDANTS’ INPUT REGARDING APRIL 27 LIST

       Respondents-Defendants hereby provide the Court with additional information to assist

the Court in making its determination of which civil detainees at the Bristol County House of

Corrections (“BCHOC”) may be safely released pursuant to the conditions set by the Court on

April 3, 2020. It is Defendants’ position, for the record, that release of none of the listed

individuals is required for either their safety or the safety of the remaining civil detainee

population at BCHOC.

       Appropriate Detainee Population Density Has Been Achieved

       Defendants believe that the prior release of detainees, by Court order and by ICE

voluntarily, along with the transfer of an additional six detainees in preparation for removal, has

resulted in a level of detainee population sufficiently low so as to allow appropriate CDC-

recommended social distancing at BCHOC.

       Defendants filed a Motion to Stay Further Releases and a Memorandum in Support. In

those filings, Defendants show that the BCHOC detainee population has been reduced from 148

at the outset of this litigation to 87 now, an almost forty-two percent (42%) cut. This has
        Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 2 of 10



resulted in sufficient space for the remaining detainees to practice social distancing at all times,

including while sleeping. Defendants urge the Court to stay further releases while it considers

the Motion to Stay, and to grant the motion going forward. 1

       Update to Notice of Transfer

       ICE has informed counsel that Juan Carlos Illicachi-Shigla will not be transferred out

of BCHOC as previously noticed.

       One Individual Has Been Released by the State into ICE Custody

       ICE informed government counsel that Salazar-Martinez, Patricio has been released

from state criminal custody at BCHOC and taken into ICE civil detainment at BCHOC since the

last report to the Court. As previously stated to the Court, ICE does not always get advance

notice of the exact date of such a release, and ICE’s detainer is automatically triggered. Such an

individual comes into ICE custody automatically upon release. All transferees are screened for

infection, however. 2

       Plaintiffs’ Repeated Claims That Individuals Cannot Be Deported Is Incorrect

       During the status conference on Friday, April 24, 2020, Plaintiffs’ counsel claimed

incorrectly that no one is being deported because countries have closed their borders to incoming




       1
          Plaintiffs continue to submit statistics on the number of COVID-19 cases and deaths in
the Commonwealth of Massachusetts. Given that there are still no confirmed cases within
BCHOC, these statistics indicate that the detainees are more likely to be exposed to the
coronavirus upon release then if they remain detained. Defendants are, frankly, baffled by the
absence of any consideration of the details of the proposed released detainees’ home situation
given how there are so many cases of the virus outside of BCHOC and none inside the
institution.
       2
         Plaintiffs ask for notice within 24 hours of any transfer. This may not be possible in all
cases, such as weekends, and is not necessary. Once a transfer occurs, whether notice is
provided in 24 or 48 hours, or some other period, is not going to reverse the fact of the transfer.
Defendants will endeavor to give prompt notice in any event.
        Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 3 of 10



flights. This is not true as a blanket statement. To date, at least three former detainees have been

removed, two to the Dominican Republic and one to Honduras (as reported to the Court during

the status conference).

       Moreover, Plaintiffs’ point is irrelevant as this litigation is solely about the risk of class

members at BCHOC for infection with COVID-19. Early on, the Court stated that the means by

which ICE reduces the population at BCHOC is not the Court’s concern and the Court

specifically mentioned transfers as one method for achieving a safe level of detainees at

BCHOC.

       The Five Remaining Individuals on the April 27 List Are Significant Risks to the

Public: As stated, the Defendants do not believe any additional detainees need to be released to

protect the remaining detainees from an outbreak of COVID-19.

       Nonetheless, as per the Court’s order, attached hereto is a detailed analysis of the risk

factors for release of the nine remaining detained from the list of five for April 27, 2020. While

Defendants are mindful of the Court’s goal of reducing the detainee population so as to allow

social distancing at BCHOC, all of the five remaining individuals on today’s list present

significant risks to the community. Their individual risk of contracting COVID-19 cannot

outweigh the danger to the community, especially as there are still no confirmed cases of

COVID-19 at HCBOC.

         1. Lopez-Gonzalez, Emmanuel Ernest: Ernest Lopez-Gonzalez is a citizen and

         national of Guatemala. Lopez-Gonzalez entered the United States at an unknown place

         and date without inspection. Lopez-Gonzalez is currently subject to mandatory detention

         under 8 USC § 1226(c) because of his February 24, 2020, conviction for assault and

         battery with a dangerous weapon.
       Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 4 of 10



                  Lopez-Gonzalez has a lengthy criminal history and is a self-proclaimed member

           of the SUR 13 gang. SUR 13 is a direct affiliate of the Los Surenos/Southern Mexican

           Mafia of California and the California Prison System. 3 Lopez-Gonzalez’ criminal history

           includes a variety of crimes. On February 27, 2004, he was arraigned in Massachusetts

           for disturbing the peace. The case was continued without a finding. On April 22, 2014,

           he was arraigned in Massachusetts for the offense of operating a motor vehicle with a

           suspended license. He was sentenced to community service. On February 23, 2018, he

           was arraigned in Massachusetts for assault with a dangerous weapon and two counts of

           carrying dangerous weapon. After convictions, he was sentenced to eleven (11) months,

           six (6) months to be served with the balance suspended. He violated his probation and

           was sentenced to an additional five months of incarceration.

                  On November 8, 2017, ICE encountered Lopez-Gonzales at the Bristol County

           House of Corrections (BCHC) in North Dartmouth, Massachusetts. On April 1, 2020,

           BCHC released Lopez-Gonzalez to ICE custody pursuant to a detainer.

                  Lopez-Gonzalez must remain in custody as he is subject to mandatory detention

           and poses a threat to the community based upon his criminal history and gang

           involvement. 4




       3
          According to Wikipedia: “Sureños ([suˈɾe.ɲos]; Spanish: Southerners), Southern United
Raza, Sur 13 or Sureños X3 are groups of loosely affiliated gangs that pay tribute to the Mexican
Mafia while in U.S. state and federal correctional facilities. Many Sureño gangs have rivalries
with one another, and the only time this rivalry is set aside is when they enter the prison system.
Thus, fighting is common among different Sureño gangs even though they share the same
common identity. Sureños have emerged as a national gang in the United States.”
https://en.wikipedia.org/wiki/Sure%C3%B1os (internal citations omitted)(last accessed April 26,
2020).
       4
           Plaintiffs claim that Lopez-Gonzales has not had access to an asthma inhaler while at
        Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 5 of 10



           2. Javier De La Paz, Gabri Darlin: Javier De La Paz is a citizen and national of the

           Dominican Republic. Javier De La Paz entered the United States on October 4, 2010 at

           New York, NY, as a lawful permanent resident. He is currently subject to mandatory

           detention under 8 USC § 1226(c) because of his June 18, 2019 federal conviction for

           possession with intent to distribute fentanyl in violation of 21 USC §§ 841(a)(1),

           (b)(1)(B)(vi). 5 He was sentenced to thirty-three (33) months, with three (3) years of

           supervised release.

                  In addition to his federal conviction, De La Paz was convicted on July 31, 1998,

           for leaving the scene of accident with property damage, and leaving the scene with a

           person injured. He was sentenced to time served and probation. On July 3, 2003, a

           violation of probation notice was served. On September 13, 2017, Javier De La Paz was

           arrested for possession with intent to distribute. The charge was nolle prosed. On January

           15, 2020, Javier De La Paz was arrested by State Police for the offense of possession

           with intent to distribute a class B substance.




BCHOC. This is being investigated but it is highly unlikely that if he requested an inhaler that
his request would have been denied. This is, simply, not how medical care at BCHOC works.
See prior declarations of Dr. Rencricca and Deb Jezard.
       5
          Fentanyl is an extremely dangerous opioid, as is familiar to the Court from its criminal
docket. Trafficking in fentanyl puts members in the community at great risk of fatal overdose,
and exposes law enforcement to significant risk as well. Moreover, Plaintiffs’ counsel argues
that De La Paz “paid his debt to society” for this crime and implies that it is therefore irrelevant
to his release decision. That is completely misguided. ICE detention, as Plaintiffs have
themselves argued, is not about punishment. What they do not recognize, at any point for any
detainee, is that detention is about ensuring the safety of the community and that a detainee does
not flee. A criminal history for trafficking in one of the deadliest drugs to ever hit the streets is
thus absolutely relevant in deciding whether someone who is lawfully detained pursuant to
statutory authority granted by Congress can be trusted with the privilege of liberty. This
individual has forfeited the privilege of release while awaiting removal because of his crimes.
Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 6 of 10



        On April 16, 2020, ICE placed De La Paz in removal proceedings. At the time,

 Javier De La Paz stated that he has no medical concerns or issues. He should remain in

 custody as he is subject to mandatory detention and is a danger to public safety based on

 his criminal history and convictions.

 3. Blanco, Bacilio: Bacilio Blanco is a citizen and national of Guatemala who entered

 the United States without inspection at an unknown place and time. He is currently

 detained pursuant to 8 USC § 1226(a).

        Blanco’s criminal history includes a domestic violence arrest on October 5, 2015

 and an arrest for a violation of a protective order on October 12, 2015. He has also been

 arrested for threatening and intimidating a witness. These charges have since been

 dismissed.

        On April 8, 2020, Blanco was arrested by the New Bedford Police Department in

 New Bedford, Massachusetts and charged with assault with a dangerous weapon and

 assault and battery on a family or household member. The charges remain pending.

        Blanco was released to ICE custody on April 10, 2020, at BCHOC pursuant to a

 detainer, and he was placed in removal proceedings. Blanco is a risk to public safety as

 demonstrated by his multiple arrests for crimes of violence. He has no health issues that

 make him more susceptible to COVID-19, as Plaintiffs concede.

 4. Amador-Galindo, Diego Isael: Diego Isael Amador-Galindo is a citizen and national

 of Honduras. He is currently held under 8 USC § 1231 and subject to a final order of

 removal.

        Amador-Galindo sexually assaulted a woman, which led to a conviction and a

 one year sentence (four months served, the remainder suspended), with three (3) years of
       Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 7 of 10



           probation. According to the police reports, Amador-Galindo grabbed a young woman in

           a parking garage, grabbed his crotch, and asked her to fellate him. On August 27, 2019,

           ICE arrested Amador-Galindo after completing his state sentence.               According to

           Plaintiffs, sexual assault is not important and is no impediment to release.

                   On March 9, 2020, the Board of Immigration Appeals dismissed the appeal of his

           removal order, making him subject to a final order of removal. Amador-Galindo has

           twice refused to speak to the Honduran consulate to facilitate his removal, on April 6 and

           13, which is a requirement for issuance of travel documents. If he complies with the

           efforts to obtain a travel document, he can be expeditiously removed.

                   ICE recommends maintaining custody of Amador-Galindo on the basis that he

           has a final order of removal and poses a threat to the public safety as based on his sexual

           assault conviction. Moreover, his refusal to cooperate with the requirement that he assist

           in obtaining travel documents cannot be rewarded. ICE’s statutory remedy for such

           refusal is detention. 6

           5. Cruz Soares, Geraldo: Geraldo Cruz Soares is a citizen and national of Brazil who

           entered the United States without inspection at an unknown place and time, and is

           currently detained under to 8 USC § 1226(a).

                   On April 18, 2020, Cruz Soares was arrested by the New Bedford Police

           Department in New Bedford, MA for domestic assault and battery, including

           strangulation. These charges remain pending. According to the police report, Cruz

           Soares strangled his roommate because he had learned that his roommate was talking to




       6
        Depression/mental illness is not one of the COVID-19 comorbidities listed in CDC
guidance.
Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 8 of 10



 his girlfriend through a cellphone application. The police report further states that the

 following day, the roommate arrived at the police station and completed a request for a

 restraining order to protect him from Cruz Soares.

        Cruz Soares was released to ICE custody at BCHOC on April 20, 2020 pursuant

 to a detainer, and he was placed in removal proceedings. Cruz Soares is a risk to public

 safety given his pending charge for assault and battery.

        6. Mohammed Bassyouni: This individual was not released by the Court, and

 is not on today’s list. However, Plaintiffs’ counsel are renewing their request for release.

 The request should be denied because this individual presents significant a security

 threat. Bassyouni arrived at Logan Airport and was refused admission by CBP due to

 concerns regarding his intention for entry. He claimed to be travelling to the Andy

 Warhol museum in Pittsburgh, but had no accommodations reserved and insufficient

 funds for the period of time planned in the United States. CBP inspected his phone and

 found photos of individuals burning the American and Israel flags and of individuals in

 military attire. His phone also revealed numerous contacts with individuals on various

 United States terrorist databases. Additional information regarding this individual could

 possibly be provided to this Court in camera.

        An immigration judge denied his applications for relief from removal and made

 an adverse credibility finding as to his testimony.. The immigration judge found of

 particular concern his “untruthfulness regarding his contacts with various potentially

 dangerous people.” The immigration judge found his omissions and inconsistencies as to

 his relationships with a number of individuals to have undercut his credibility. He did
        Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 9 of 10



         not appeal his removal order to the Board of Immigration Appeals and is therefore subject

         to a final order of removal.

                 He has no ties in the Boston region as he has never resided in the United States.

         ICE ERO has scheduled his removal for early June, 2020. Bassyouni must be detained

         until then because he is a threat to the community and he is a high risk of flight given his

         final order of removal and no ties to the United States, much less to this region.



       The Court is directed to Exhibit 1, attached hereto, for additional particulars regarding

each of the nine listed detainees.

                                                      Respectfully submitted,


                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                               By:    /s/ Thomas E. Kanwit
                                                      Thomas E. Kanwit
                                                      Michael Sady
                                                      Assistant U.S. Attorneys
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
                                                      thomas.kanwit@usdoj.gov
       April 20, 2020                                 michael.sady@usdoj.gov




                                     CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
      Case 1:20-cv-10617-WGY Document 131 Filed 04/27/20 Page 10 of 10



Dated: April 20, 2020                         Thomas E. Kanwit
